DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed May 25, 2022 has been entered. Claims 19-27 and 29-30 remain pending in the application.  Claims 16-18, 28 are canceled. Newly added claim 31 is pending in the application.



Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about the objection to specification, Examiner withdraws the objection after amendment. 

Regarding Applicant’s argument (REMARKS page 6) about the rejection of claim 26 under 35 U.S.C. §112(b), Examiner withdraws the rejection after applicant’s clarification. 

Applicant’s remark (REMARKS page 7) about newly added claim 31 in the amendment is moot based on the new ground rejections.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “an apparatus …… for setting up ……” in claim 26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (U.S. Patent No. 20190064338, hereafter Holt) in view of Hamman et al. (U.S. Patent No. 6556174, hereafter Hamman), Gallagher et al. (WO 2017/089184, hereafter Gallagher), and Imai (U.S. Patent No. 2010/0026607, hereafter Imai).
Regarding claim 31, Holt discloses that a radar sensor ([0003] lines 1-2, radar apparatus), comprising: 
a frame (Fig.1; [0033] line 7); 
a housing rotatably supported by the frame for rotation about a pivot axis with respect to the frame ([0033] lines 6-7; Fig.1; [0035] lines 1-3, rotatable housing, mount); U.S. Application No. 16/684,3115 Docket No.: 161NDU-WA23602PA 
a drive unit operable to rotate the housing about the pivot axis ([0035] lines 1-8); 
a transmission and reception unit disposed within the housing operable to irradiate radio frequency signals ([0029] lines 5-9, transmit antenna, receive antenna, circuit, signal processing, within, housing); 
However, Holt does not disclose the deflection apparatus deflecting signals orthogonally to the axis of rotation in the housing with waveguide for signal transmission. In the same field of endeavor, Hamman discloses that
a deflection apparatus disposed within the housing and rotatable about an axis of rotation, the deflection apparatus comprising a mirror {Fig.2, items 19 (reflector), 17(housing), 11-11’(rotate axis); col.4 lines 5(housing 17), 19 (axis 11-11’), 25 (reflector 19), 36(Aluminum for “mirror”)} , 
the drive being operable to rotate the deflection apparatus about the axis of rotation {Fig.2; items 17(housing), 19(reflector), 16(driven gear), 11-11’(rotate axis); col.3 lines 33-34 (rotating antenna), 36 (axis 11-11’), 41-44 (rotating portion, driven gear, housing, reflector)};
a waveguide for radio frequency signals, the waveguide extending through the drive (Fig.2; col.4 lines 1-5); 
radio frequency signals that propagate through the waveguide along the axis of rotation (Fig.2, waveguide in item 24; col.2 lines 54-55, waveguide, electromagnetic energy path)
the deflection apparatus configured for deflecting the radio frequency signals from the waveguide in a radiation direction orthogonal to the axis of rotation such that the radio frequency signals reflected outside the radar sensor are deflected onto and received by the transmission and reception unit by the deflection apparatus (Fig.2; col.2 lines 30-36), the radiation direction being rotatable about the axis of rotation by rotation of the deflection apparatus about the axis of rotation {Fig.2; items 17(housing), 19(reflector), 16(driven gear), 11-11’(rotate axis); col.3 lines 33-34 (rotating antenna), 36 (axis 11-11’), 41-44 (rotating portion, driven gear, housing, reflector)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna structure in Holt with the antenna structure in Hamman. Doing so would transfer electromagnetic energy between rotating antenna and transmitter/receiver located in a stationary portion of radar using minimum components so as to have equipment with lightweight and low cast, as recognized by Hamman (col.2 lines 17-23).
However, Holt and Hamman do not explicitly disclose the relationship between the pivot axis and the rotation axis of radiation scanning. In the same field of endeavor, Gallagher discloses that
the pivot axis being orthogonal with respect to the axis of rotation (Fig.4); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Holt and Hamman with the teachings of Gallagher to install the radar antenna in the way that the pivot axis is perpendicular to the axis of the antenna rotation. Doing so would generate 3D imaging data by rotating whole antenna assembly without impact the regular antenna rotation, as recognized by Gallagher (col.3 lines 22-23).
However, Holt, Hamman, and Gallagher do not explicitly disclose a drive within a housing. In the same field of endeavor, Imai discloses that
a drive unit disposed within the housing {Fig.1 items 15 (drive), 14(shaft), 19(radome); [0034] lines 15-16, drive 15, shaft 14; [0039] line 2, radome 19}
a drive disposed within the housing and arranged about the axis of rotation {Fig.1 items 9(drive), 11(axis); [0032] lines 1-3, base is a housing, drive, shaft}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Holt, Hamman, and Gallagher to incorporate the teachings of Imai to layout drives within housing. Doing so would protect drives from wind, rain, and snow, as recognized by Imai ([0039] lines 2-4).

Regarding claim 19, which depends on claim 31, Holt discloses that in the radar sensor, 
the housing is rotatable by the drive unit at an angular angle of ± 70 about the pivot axis (Fig.4 item 246; [0047] lines 8-9).

Regarding claim 20, which depends on claim 31, Holt discloses that in the radar sensor, 
the drive unit comprises a motor, a transmission, and an output shaft arranged along the pivot axis (Fig.1; [0039] lines 12-13; [0038] lines 5-8). 

Regarding claim 21, which depends on claims 31 and 20, Holt discloses that in the radar sensor, 
the motor of the drive unit is a brushless DC motor ([0039] line 13).

Regarding claim 22, which depends on claims 31 and 20, Holt discloses that in the radar sensor, 
the transmission comprises a toothed belt and/or at least one gear ([0039] line 12).

Regarding claim 23, which depends on claim 31, Holt discloses that the radar sensor comprising
a connector part arranged at the frame for connecting the radar sensor to an external supply line and/or an external data line ([0036] line 5).

Regarding claim 24, which depends on claims 31 and 23, Holt discloses that the radar sensor comprising 
a connection cable for conducting the external supply line and/or the external data line from the connector part arranged at the frame into an interior of the housing, wherein the connection cable is arranged along the pivot axis when transitioning from the frame into the interior of the housing ([0036]).

Regarding claim 25, which depends on claims 31 and 23-24, Holt discloses that in the radar sensor, 
the connection cable is configured as a buffer spring wound about the pivot axis in the interior of the housing ([0036] lines 1-2; [0037] lines 1-7).

Regarding claim 26, which depends on claims 31 and 23, Holt discloses that the radar sensor comprising 
an apparatus for optical directional high frequency communication for setting up a data transmission path between the connector part arranged at the frame and an interior of the housing ([0036] lines 1-2; [0037] lines 1-7, ribbon cable). 

Regarding claim 27, which depends on claim 31, Holt discloses that in the radar sensor, 
the housing has a first end face and a second end face (Fig.1; Fig.2 item 19; [0035] line 1), 
the pivot axis extends orthogonally through the first end face and the second end face (Fig.1), and 
the housing is rotatably supported about the pivot axis by the first end face and the second end face (Fig.1; [0035]).

Regarding claim 30, which depends on claim 31, Holt and Gallagher disclose a drive for rotating antenna about scanning axis. However, Holt and Gallagher do not explicitly disclose the location of the drive.  In the same field of endeavor, Hamman discloses that in the radar sensor, the deflection apparatus comprises: 
a drive is arranged between the mirror and the transmission and reception unit (Fig.2, item 16 is between item 19 and item 14; col.3 lines 38-39(stationary structure 14, contains, transmitter, receiver, signal processor), 41-44 (driven gear 16, reflector 19) );  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna structure in Holt with the antenna structure in Hamman. Doing so would transfer electromagnetic energy between rotating antenna and transmitter/receiver located in a stationary portion of radar using minimum components so as to have equipment with lightweight and low cast, as recognized by Hamman (col.2 lines 17-23).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt, Hamman, Gallagher, and Imai as applied to claim 31 above, and further in view of Zigler et al. (U.S. Patent No. 2004/0217908, hereafter Zigler).
Regarding claim 29, which depends on claim 31, Holt, Hamman, Gallagher, and Imai do not explicitly disclose the plastic body of the reflector with metal coating. In the same field of endeavor, Zigler discloses that 
the mirror has a plastic body and a reflective metal coating manufactured by additive production ([0041] lines 1-4, plastic, metalized coating).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Holt, Hamman Gallagher, and Imai with the teachings of Zigler to choose a plastic material with metal coating in the manufacture of a reflector. Doing so would provide a reflecting function for an antenna with desired characteristics because the plastic material can be lightweight, flexible, and durable, as recognized by Hamman (col.1 line 38) and Zigler ([0041] lines 5-6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648